Title: From Thomas Jefferson to John Bondfield, 27 June 1789
From: Jefferson, Thomas
To: Bondfield, John



Sir
Paris June 27. 1789.

Not having had occasion to write to you lately, I have yet to acknolege the receipt of your several favors of Apr. 18. 25. 28. May 2. and 23. There having been no Congress from November to April has been the reason that I have not yet received [the] permission I had asked to go to America, and which I am now in daily expectation of receiving. I shall leave Paris within 4 or 5. days after receiving it.—This will be delivered you by a Mr. Cutting, an American gentleman who having been employed by some of the principal creditors of the State of [South] Carolina to go there and sollicit arrangements for the [paiment] of the foreign debt of that state, has executed that commission very succesfully. Mr. Strackeizer of Bordeaux being also a principal creditor, and the act being intended for the benefit of all who will accede to it, Mr. Cutting comes to propose it to Mr. Strackeizer. As far as I am able to judge  it appears to me that the provision made by the state is sure: but a better proof that it is so, is that it satisfies Mr. Cutting, agent for Messieurs Van Staphorsts of Amsterdam and others, and that the Van Staphorsts mean immediately to exchange the bonds they hold for the certificate offered by this act. As Mr. Cutting is master of all the details on this subject, but is unknown to Mr. Strackeiser, to whom I also am unknown, I take the liberty of informing you that Mr. Cutting has been long known to me, that his integrity and knolege in business may be relied on, that he was long and intimately known to Mr. Adams, was sometime of his family when in the legation of London and the Hague, and enjoyed his perfect confidence. A knowledge of these circumstances, if you will be so good as to communicate them to Mr. Strackeizer, may enable him to judge without prejudice of the good faith of the transaction which will be proposed to him and of the expediency of his acceding to it.—If you will be so good as to write me the present state of the American vessels in your port, I mean with a view to my passage to America, I shall be much obliged to you, and am with great esteem, Sir Your most obedt. humble servt.,

Th: Jefferson

